Election/Restrictions
 	Applicant’s election without traverse of Group 1 in the reply filed on 12/22/2020 is acknowledged.
DETAILED ACTION
 	 Claims 1-6 and 12-23 are presented for examination on the merits. Claims 7-11 have been cancelled. Claims 19-23 have been added.

Drawings
The drawings filed on 09/12/2018 are accepted by the examiner.
Priority
 	The application is filed on 09/12/2018 and this has a PCT/US19/50685 filed on 09/11/2019 and claims the priority of provisional application 62/643,645 filed on 03/15/2018. 
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Amendment to the Claims

2.	CLAIMS:
	Please amend the claims below as follows:
21. (Currently amended) The computerized method of claim 2, wherein the generating of second token to be provided to the first relay server and the second relay server is conducted by a token authority server including a token data store, token reassignment 

Allowable Subject Matter
3.	  Claims 1-6 and 12-23  are allowed.

Reasons for Allowance

4. 	The following is an examiner’s statement of reasons for allowance:
 Independent claims 1 and 12 are allowed over prior art of record. Further, dependent claims 2-6, and 13-23 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
 The reference by Han (US 20180046658 A1, cited in PTO-892) discloses that first number of candidate key-value pairs are selected from input key-value pairs stored in a distributed file system. An invocation frequency is identified for each of the first number of candidate key-value pairs in a predetermined period of time, wherein the invocation frequency is a number of times the corresponding candidate key-value pair was called by a service system in the predetermined period of time. A second number of hot key-value pairs are selected from the candidate key-value pairs based on the invocation frequencies of the candidate key-value pairs. The second number of hot key-value pairs are mapped to intermediate key-value pairs, and the intermediate key-value 
Further, Han discloses that HADOOP can provide background data processing for foreground services such as web search, social media, and online payment. The data processed by the distributed systems are often formatted as key-value pairs (KVPs) (for example, "<key, value>"). For certain services, the amount of KVPs that need to be processed can be very large. Therefore, some types of background data processing methods may not be suitable for certain time-sensitive services. The present disclosure describes techniques that allow a distributed system to select and pre-process "hot" KVPs. For the purposes of this disclosure, "hot" KVPs can be defined as KVPs that are more likely to be called by a service system based on, for example, a service type, key type, or historical invocation frequency. Pre-processed hot KVPs are ready to be called by the service system without further processing. Only non-hot KVPs may need to be processed when called, which can significantly reduce overall data processing time (Han, Paragraph 0015).
The invention of O'Hare et al. (US 20120331088 A1, cited in PTO-892) discloses methods for storing secure distributed data and directing a client computing device to securely stored distributed data. In some aspects, a method is provided, the method steps implemented by a programmed computer system. A request to identify a plurality of storage locations is received from a computing device. Each of the plurality of storage locations stores a portion of a data set identified by the request, and the data set can be restored from a predetermined number of portions of the data set that is least two and fewer than all of the portions of the data set. At least the predetermined number of 
Further, O'Hare discloses the accessibility criteria include a geographic location, the geographic location of at least one of the plurality of the storage locations is determined. In some implementations, the accessibility criteria include a load, and a load on at least one of the plurality of the storage locations is determined. The load can be at least one of a storage load and a processing load. In some implementations, the storage locations are selected based on a rule associated with an enterprise, a product, a client, a user, or a request (Paragraph 0003).
The reference by Tomkow (US 9590951 B2, cited in PTO-892) discloses a method for encrypting and transmitting messages from senders to recipients employing one-time pad encryption, comprising: creating sets of true random data, each set being unique, and each set forming a one-time pad; storing one copy of each data set in a manner accessible by a server configured as a communications OTP Hub and distributing one other copy to each sender and recipient to be used as a one-time pad encryption key; receiving a message created using a copy of a one-time pad assigned 
   	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a method for securely transmitting non-PKI encrypted messages where the subject matters of the independent claims 1 and 12 are not taught or fairly suggested by the prior art of record. For example, the limitations in claim 1 recite: “generating a first token; providing the first token to a first network device; receiving a first key value pair including the first token and a first key segment of a cryptographic key by a first relay server and receiving a second key value pair including the first token and a second key segment of the cryptographic key from a second relay server different than the first relay server.....the message including the second token to recover the cryptographic key for decryption of an encrypted content from the first network device” in view of other limitations of independent claim 1.
 	Independent claim 12 recites similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.

 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 12 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilkins et al. (US 20120204032 A1) discloses encryption key exchange system and method for improving the usability of encryption technologies such as Public Key Infrastructure (PKI). One aspect of the present invention includes registering users, verifying user identity, and classifying users such that the users may send a communications such that communication recipients can verify the user identity and classification of the communication sender.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-85938593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498